Title: William Stephens Smith to Abigail Adams, 29 December 1785
From: Smith, William Stephens
To: Adams, Abigail


     
      
       Thursday Decr. 29th. 1785
      
     
     An anxiety to preserve a consistancy of Character in the opinion of Mrs. Adams (in whose favourable sentiments I feel myself more and more interested) induces me to say, that I have some reason to believe, that the late Connection, which appeared an insurmountable Obstacle to the accomplishment of the Wish nearest my heart—exists no longer. And from the opinion I have of the Lady, I am persuaded, that nothing dishonourable on her part could have occasioned it.
     Strongly impressed with sentiments which induce a sacred attention to the Laws of hospitality, and a lively sense of Moral Obligation, I cannot postpone informing her, that her Amiable Daughter, is the only Lady of my acquaintance, either in Europe or America, that I would connect myself with for Life. With a Mind deeply impressed with her Virtues, apparently established by the principles of her education, Mrs. Adams will not be surprised at my anxiety to gain her confidence, and to lay a proper foundation for a future Connection, which must insure me all the happiness I can wish, provided it should meet with her wishes, and the approbation of her friends.
     I have no inclination, My dearest Madam, to be precipitate on this Subject, but I should feel Guilty, whenever I entered your Doors, If I did not give you the earliest information of my wishes and intention. It now rests with you Madam, and her honoured Father to Object in the early stages of it, if at all, and be assured, your decission will greatly influence my Conduct. You once charged me with precipitancy, but believe me Madam, I did not merit it, as I can fully convince you, should you think proper to Converse on the Subject.
     This Communication, (perhaps,) you may think, ought to be made to Mr. Adams, but I feel more easy in the communication with you. And as I do not Know that he is acquainted with my sentiments respecting the Lady, (as well as you are Madam), it would render a long and formal Letter necessary, while perhaps this mode may answer every end, as I suppose you will be in a great measure governed by his sentiments on the Subject, it is probable, you will submit this to his perusal.
     I feel myself under every disadvantage. I am almost a stranger—and it might appear strange were I to say nothing of myself, but strange as it may appear, delicacy checks my pen. I can only say, my family are neither Obscure, nor unknown, and in whatever relates to them, or myself I submit freely to your investigation and you may take what time you please to satisfy yourself on the Subject. However, I shall neither appear the Child of fortune nor the offspring of Illustrious Ancestors, but such as I am, I seek your friendship, and aspire to your Daughters Love.
     What has been my Conduct, and what the Lines which have marked my Character, since I entered into Life, will be better explained to you and perhaps more to your satisfaction, by the papers which accompany this, than if I were to become my own Panegyrist. After the perusal of these papers, I wish it to be recollected, that altho’ “it is better to marry a Gentleman alway’s involved in business, than one who has no Profession at all,” that I have some claim to indulgence on that point; having sacrificed that important Period of my Life in my Country’s Service, which others have (perhaps more wisely) spent in their private concerns and arrangements. If Mrs. Adams knew the situation of my family before the war, she would be satisfied, that a fixed profession, was not at that time considered absolutely necessary for my support, or to enable me to move in that Circle which my Education, Conduct and Connections have hitherto entitled me to.—The Papers will convince you, that I may without presumption boast of the honourable Profession of Arms, which I have followed with success and have received my Country’s acknowledgement with such assurances as the Nature of our Goverments will admit of, of Mention thro’ Life.
     Seperate from this, I feel myself competent to an honourable Profession, suited to the peaceful walk of Life, which with my very small fortune and moderate Abilities, will enable me to live in content and retirement, whenever I chuse to make the experiment with a friend, detached from the follies and vices of society.
     It now rests with you Madam and Mr. Adams to determine whether I shall confine myself to the duties of my station, or whether I may be permitted to cultivate the further friendship of your family.
     I am, Madam, in relation to you and Yours all that honour and inclination can make,
     
      W. S. Smith
     
    